Appeal from a judgment of the Supreme Court (Cheeseman, J.), entered September 19, 1990 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to compel respondents to recalculate his term of imprisonment.
Upon petitioner’s conviction for a subsequent crime, his parole was revoked by operation of law (see, Executive Law § 259-i [3] [d] [iii]; Matter of Froats v Rodriguez, 157 AD2d 981, Iv denied 75 NY2d 710). He now claims that the revocation *910was improper because he was not "notified in writing that his release [was] revoked”, as required by Executive Law § 259-i (3) (d) (iii). However, the record shows that petitioner did in fact receive sufficient written notice of the revocation and any lack of "official” notification in no way prejudiced him (see, People ex rel. Knowles v Smith, 54 NY2d 259, 265; Matter of Cotto v LeFevre, 149 AD2d 838). Petitioner’s remaining contentions have been considered and found to be without merit.
Judgment affirmed, without costs. Mahoney, P. J., Casey, Weiss, Levine and Harvey, JJ., concur.